
	
		IV
		112th CONGRESS
		2d Session
		H. RES. 802
		IN THE HOUSE OF REPRESENTATIVES
		
			September 21, 2012
			Ms. Chu submitted the
			 following resolution; which was referred to the
			 Committee on Armed
			 Services
		
		RESOLUTION
		Commemorating the 71st anniversary of the
		  creation of the Special Air Unit of the 1st American Volunteer
		  Group (AVG), which became known as the Flying Tigers.
	
	
		Whereas United States Brigadier General Claire Lee
			 Chennault was a retired Army Air Corps Captain who worked as military aviation
			 advisor for the Chinese Government in the early months of the Second
			 Sino-Japanese War and then as director of a Chinese Air Force flight school
			 centered in Kunming, China;
		Whereas General Chennault created the Special Air
			 Unit of the 1st American Volunteer Group (AVG), which became known as
			 the Flying Tigers, with the approval of President Franklin D. Roosevelt to
			 assist Chinese air forces against the Japanese;
		Whereas many of the Flying Tigers were members of the
			 United States Armed Forces who volunteered for the 1st American Volunteer
			 Group, vacating previous armed forces assignments, to assist allied forces in
			 China;
		Whereas, just 12 days after the devastating bombing of
			 Pearl Harbor, Hawaii, the Flying Tigers recorded 6 enemy planes shot down,
			 which was the first successful American air strike against the Japanese at the
			 Defense of Rangoon and Kunming;
		Whereas, during 1941 and 1942, the Flying Tigers were
			 officially credited with 297 enemy aircraft destroyed, including 229 destroyed
			 in aerial combat, a kill-ratio that was superior to that of contemporary Allied
			 air groups in Malaya, the Philippines, and elsewhere in the Pacific
			 Theater;
		Whereas the early successes of the Flying Tigers provided
			 a significant morale boost to members of the United States Armed Forces serving
			 in the Pacific Theater and to the American public;
		Whereas the 1st American Volunteer Group was disbanded on
			 July 4, 1942, and the China Air Task Force of the United States Army Air
			 Forces, commanded by General Chennault, officially took over air operations in
			 China;
		Whereas, in March 1943, the 14th Air Force, which included
			 a strong contingent of Chinese Americans, replaced the China Air Task Force and
			 also became known as the Flying Tigers; and
		Whereas the efforts of the Flying Tigers contributed to
			 the success of the China Defensive Campaign of World War II, and the Flying
			 Tigers served as a powerful symbol of America’s determination and commitment to
			 defend its ally China during the Second Sino-Japanese War and World War II:
			 Now, therefore, be it
		
	
		That the House of Representatives—
			(1)commemorates the 71st Anniversary of the
			 creation of the Flying Tigers and the start of their combat operations in China
			 during World War II;
			(2)commends the
			 pilots and other members of the Flying Tigers who served as representatives of
			 the American ideals of liberty, freedom, and friendship on Chinese soil;
			 and
			(3)recognizes the
			 Flying Tigers for their inspiring contributions to the defense of China and the
			 United States during World War II.
			
